         Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 1 of 6



  I    XAVIER BECERRA
       Attorney General of California
  2    ROBERTW. BYRNE
       SALLY MAGNANI
  3    MICHAEL L. NEWMAN
       Senior Assistant Attorneys General
  4    MICHAELP. CAYABAN
       CHRISTINE CHUANG
  5    EDWARD H. OCHOA
       Supervising Deputy Attorneys General
  6    HEATHER C. LESLIE
       JANELLE M. SMITH
  7    JAMES F. ZAHRADKA II
       LEE SHERMAN (SBN 272271)
  8    Deputy Attorney General
         300 S. Spring St.,. Suite 1702
  9      Los Angeles, CA 90013
         Telephone: (213) 269-6404
 10      Fax: (213) 897-7605
         E-mail: Lee Sherman@doj.ca.gov
 J.l   Attorneys/or Plaintif!State a/California
 12
                               IN THE UNITED STATES DISTRICT COURT
 13
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 14
                                           OAKLAND DIVISION
 15

 16

 17    . STATEOFCALIFORNIA;STATEOF                           Case No.: 4:19-cv-00872
       COLORADO; STATE OF
 18    CONNECTICUT; STATE OF                                 CERTIFICATE OF SERVICE OF
       DELAWARE; STATE OF HAWAII;                            ORDER [ECF DOC. 63]
 19    STATE OF ILLINOIS; STATE OF
       MAINE; STATE OF MARYLAND;
. 20   ATTORNEY GENERAL DANA NESSEL                          Judge:        The Honorable Haywood S .
       ON BEHALF OF THE PEOPLE OF                                          Gilliam, Jr.      ·
 21    MICHIGAN; STATE OF MINNESOTA;                         Trial Date:   None Set
       STATE OF NEVADA; STATE OF NEW                         Action Filed: February 18, 2019
 22    JERSEY; STATE OF NEW MEXICO;
       STATE OF NEW YORK; STATE OF
 23    OREGON; and COMMONWEALTH OF
       VIRGINIA;
 24
                                           Plaintiffs,
 25
                     v.
 26

 27    DONALD J. TRUMP, in his official
       capacity as President of the United States of
 28-   America; UNITED STATES OF
                                                         1
                                                                           Certificate of Service (4: l 9-cv-00872)
         Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 2 of 6



  1    AMERICA; U.S. DEPARTMENT OF
       DEFENSE; PATRICK M. SHANAHAN, in
  2    his official capacity as Acting Secretary of
       Defense; MARKT. ESPER, in his official
  3    capacity as Secretary of the Army;
       RICHARD V. SPENCER, in his official
  4    capacity as Secretary of the Navy;
       HEATHER WILSON, in her official
  5    capacity as Secretary of the Air Force; U.S.
       DEPARTMENT OF THE TREASURY;
  6    STEVEN T. MNUCHIN, in his official
       capacity as Secretary of the Department of
  7    the Treasury; U.S. DEPARTMENT OF
       THE INTERIOR; DAVID BERNHARDT,
  8    in his official capacity as Acting Secretary of
       the Interior; U.S. DEPARTMENT OF
  9    HOMELAND SECURITY; KIRST JEN M.
       NIELSEN, in her official capacity as
 10    Secretary of Homeland Security;

 11                                       Defendants.

 12

 13

 14

 15

 16
 17

. 18

 19

 20
 21

 22
 23

 24

 25

 26
 27
 28
                                                         2
                                                             Certificate of Service (4:19-cv-00872)
        Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 3 of 6



From:            ECE-CAND@cand.uscourts oov
To:              efiling@cand11sco11rts.gov
Subject:         Activity In Case 4:19-cv-00872-HSG State of California et al v. Trump et al Order on Motion to Shorten lime
Date:            Tuesday, April 09, 2019 5:55:33 PM



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including prose litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                               U.S. District Court

                                        California Northern District

Notice of Electronic Filing

The following transaction was.entered on 4/9/2019 at 5:53 PM and filed on·4/9/2019
Case Name:           State of California et al v. Trump et al
Case Number:         4· 19-cv-00872-HSG
Filer:
Document Number: 63(No document attached)

Docket Text:
ORDER by Hon Haywood S. Gilliam, Jr. SETTING the following briefing and
hearing schedule for Plaintiffs' [59] Motion for Preliminary Injunction:
responses are due by April 25, 2019; replies are due by May 2, 2019; a hearing
is scheduled for May 17, 2019 at 10:00 a.m. Plaintiffs' [60] Motion to Shorten
Time is DENIED AS MOOT in light of this order. Plaintiffs' counsel is directed to
serve Defendants with this order. (This is a text-only entry generated by the
court. There is no document associated with this entry.) (hsglc3S, COURT
STAFF) (Filed on 4/9/2019)


4:19-cv-00872-HSG Notice has been electronically mailed to:

Abigail Taylor      abigail. taylor@mass.gov

Amanda Meyer          Amanda.Meyer@ag.ny.gov

B. Eric Restuccia       restucciae@michigan.gov, gustafsonh@michigan.gov

Benjamin Daniel Battles benjamin.battles@vermontgov,
jessica.mishaan@vermont.gov

Brittany Marie Jones           BJones2@oag.state.va.us, ktaylor@oag.state.va.us




                                              \
       Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 4 of 6



Caleb Andrew Rush caleb.rush.law@gmail.com, AWenzloff@atg.state.il.us,
CivilAppeals@atg.state.iI.us, crush@atg.state.il.us, CWells@atg.state.iI.us,
DFranklin@atg.state.iI.us, ERoberson Y oung@atg.state.il. us, JV anDam@atg.state.iI.us,
SKrajewski@atg.state.iI.us

 Cecillia Derphine Wang      cwang@aclu.org, dladin@aclu.org, mbuckley@aclu.org

 Christine Chuang      christine.chuang@doj.ca.gov

· Clyde James Wadsworth Clyde.J.Wadsworth@hawaii.gov,
  d~rek.r.matsumoto@hawaii.gov, tammy.d.tam@hawaii.gov

 David Jay Lyons      david.Iyons@state.de.us

 Edward Henry Ochoa        Ed.Ochoa@doj.ca.gov

 Eric Reuel Olson     eric.olson@coag.gov

 Gabe Johnson-Karp       johnsonkarpg@doj.state.wi.us, welteaj@doj.state.wi.us

 Gavin Geraghty McCabe        gavin.mccabe@ag.ny.gov

 Heather Colleen Leslie heather.Ieslie@doj.ca.gov, ~inda.Thorpe@doj.ca.gov,
 Paula.Corral@doj.ca.gov

 Heidi Parry Stern     hstern@ag.nv.gov, rcarreau@ag.nv.gov

 Henry Kantor       henry.kantor@doj.state.or.us

 Jacob Daniel Campion       jacob.campion@ag.state.mn.us, pamela.hewitt@ag.state.mn.us

 James F. Zahradka, II james.zahradka@doj.ca.gov, Erica.Panoringan@doj.ca.gov,
 Teresa.Duenas@doj.ca.gov

 Janelle M. Smith     Janelle.Smith@doj.ca.gov, Claudine.Santos@doj.ca.gov

 Jeanne Nicole DeFever nicole.defever@doj.state.or.us, aislinn.riley@doj.state.or.us,
 henry.kantor@doj.state.or.us, john.hopkinson@doj.state.or.us,
 Samantha.T.Fogel@doj.state.or.us, scott.kaplan@doj.state.or.us

 Jeffrey Paul Dunlap     jdunlap@oag.state.md.us

 Jeremy Feigenbaum        Jeremy.Feigenbaum@njoag.gov

 Justin James Sullivan     jjsullivan@riag.ri.gov, ccole@riag.ri.gov

 Lee Isaac Sherman       lee.sherman@doj.ca.gov

 Matthew Colangelo       matthew.colangelo@ag.ny.gov
      Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 5 of 6



Matthew L. Garcia    tmaestas@nmag.gov

Michael Phillip Cayaban   mike.cayaban@doj.ca.gov, roberta.matson@doj.ca.gov

MichelleS. Kallen   SolicitorGeneral@oag.state.va.us

Susan P. Herman     susan.herman@maine.gov, laura.solisfarias@maine.gov

Tania Maestas     tmaestas@nmag.gov

4:19-cv-00872-HSG Please see Local Rule 5-5; Notice has NOT been electronically
mailed to:
           Case 4:19-cv-00872-HSG Document 64 Filed 04/10/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

Case Name:          California, et al. v Trump, et       No .. , 4:19-cv-00872
                    al. (Border Wall 2019)

I hereby certify that on April 10, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:                                            '
CERTIFICATE OF SERVICE OF ORDER BY HON. HAYWOOD S. GILLIAM, JR.
SETTING THE BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF [ECF DOC.
63]
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
April 10, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:
Andrew I Warden (IN #23840-49)
Senior Trial Counsel
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW
Washington, D.C. 20530
ACCEPTING SERVICE ON BEHALF
OF ALL DEFENDANTS


I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 10, 2019, at San Diego, California.



                Charlette Sheppard                            Isl Charlette Sheppard
                    Declarant                                        Signature

SD2019100647
82141320.docx
